347 S.W.3d 173 (2011)
Wesley R. WILLIAMS, Jr., Appellant,
v.
Ruby N. WILLIAMS, Respondent.
No. ED 95282.
Missouri Court of Appeals, Eastern District, Division Four.
August 30, 2011.
Melvin L. Raymond, St. Louis, MO, for appellant.
*174 Ruby N. Williams, St. Louis, MO, pro se.
Before PATRICIA L. COHEN, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Wesley Williams (hereinafter, "Husband") appeals from the trial court's judgment denying his motion to modify his maintenance obligation to Ruby N. Williams. Husband's sole point on appeal claims the trial court erred in denying his motion to terminate his maintenance obligation because he demonstrated a continuing and substantial change in his financial circumstances such that he is no longer able to pay his maintenance obligation.
We have reviewed the briefs of the parties, the transcript, and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for the order affirming the trial court's decision pursuant to Rule 84.16(b).